DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIM (PGPUB: 20190221313) in view of Lai (PGPUB: 20190216333).

Regarding claims 1, 11, and 21, RIM teaches a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: 
obtaining a fundus image, the fundus image being an image of a fundus of an eye of a patient (see Fig. 9, paragraph 116, each fundus image data may include a label related to peripheral information including left eye/right eye information); and 
processing a model input comprising the fundus image using a fundus image see paragraph 6, provide a neural network model training method for acquiring diagnosis assistance information from a fundus image), 
wherein the fundus image processing neural network is configured to process the model input comprising the fundus image to generate a model output that predicts a current condition of the patient with respect to anemia (see paragraph 10, a first processing unit configured to, for the target fundus image, obtain a first result related to a first finding of the subject using a first neural network model, wherein the first neural network model is trained on the basis of a first fundus image set). 
However, RIM does not expressly teach generating, from at least the model output, a final prediction of the current condition with respect to anemia.  
Lai teaches that overall health index: 
S=w_1F1(x_1,x_2, . . . ,x_n)+w_2F2(x_1,x_2, . . . x_n)+ . . . +w_k Fn(x_1,x_2, . . . ,x_n) 
An individual health score, Si, for the i-th disease (e.g., the higher the score, the lower probability to have the i-th disease at the moment): 
Si=Fi(x_1,x_2, . . . ,x_n) 
where S is the overall health index or score; x_1, x_2, . . . , x_n are the parameters (For example, if the parameters, x, used are blood pressure, body weight, and thermal image to calculate the health index, n=3.); and Si=Fi(x_1, x_2, . . . , x_n) is a predictor for predicting the risk of a specific disease (e.g., fever, anemia, . . . ) based on parameters x, and can be learned automatically from machine learning algorithms, or set heuristically based on expert experience (e.g., a rule-based method). w_1, w_2 . . . see Fig. 1, paragraph 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RIM by Lai for providing the overall health index or score; x_1, x_2, . . . , x_n are the parameters (For example, if the parameters, x, used are blood pressure, body weight, and thermal image to calculate the health index, n=3.); and Si=Fi(x_1, x_2, . . . , x_n) is a predictor for predicting the risk of a specific disease (e.g., fever, anemia, . . . ) based on parameters x, and can be learned automatically from machine learning algorithms, as generating, from at least the model output, a final prediction of the current condition with respect to anemia. Therefore, combining the elements from prior arts according to known methods and technique, such as predicting anemia learned automatically from machine learning algorithms, would yield predictable results.

Regarding claims 2 and 12, the combination teaches wherein the model input further comprises other patient data comprising patient demographic data (see RIM, paragraph 11, there is provided a training device configured to obtain a first training data set including a plurality of fundus images, process a fundus image included in the first training data set, and train a first neural network model using the first training data set).  

see RIM, Fig. 4, paragraph 187, the training process of a neural network model according to an embodiment of the present invention may include obtaining a data set (S1011), training a first model (that is, first neural network model) and a second model (that is, second neural network model) using the obtained data (S1031, S1033)), and
wherein the fundus image processing neural network is configured to: 
process the fundus image in the model input through the convolutional neural network to generate a convolutional output (see RIM, Fig. 14); and 
process the convolutional output and 
(i) the other patient data or (ii) data derived from the other patient data through the fully-connected layers to generate the model output (see RIM, Fig. 1, paragraph 187, a plurality of sub-neural network models may obtain the same training data set and individually generate output values. In this case, an ensemble of the plurality of sub-neural network models may be determined as a final neural network model, and parameter values related to each of the plurality of sub-neural network models may be obtained as training results).
  
Regarding claims 4 and 14, the combination teaches wherein the fundus image processing neural network comprises a convolutional neural network and one or more fully-connected layers (see RIM, Fig. 14), and
wherein the fundus image processing neural network is configured to: 
see RIM, Fig. 13, paragraph 157, a training process of a neural network model according to an embodiment of the present invention may be performed by obtaining data (S1010), training a neural network model (S1030), validating the trained model (S1050), and obtaining variables of the trained model (S1070)); and 
process the convolutional output through the fully-connected layers to generate the model output (see RIM, Fig. 13, paragraph 166, a structure of a diagnosis assistance neural network model for obtaining diagnosis assistance information may have a predetermined form. The neural network model may include a plurality of layers). 

Regarding claim 15, the combination teaches wherein the model output comprises a probability that the patient has anemia (see Lai, Fig. 1, paragraph 49, where S is the overall health index or score; x_1, x_2, . . . , x_n are the parameters (For example, if the parameters, x, used are blood pressure, body weight, and thermal image to calculate the health index, n=3.); and Si=Fi(x_1, x_2, . . . , x_n) is a predictor for predicting the risk of a specific disease (e.g., fever, anemia, . . . ) based on parameters x, and can be learned automatically from machine learning algorithms, or set heuristically based on expert experience (e.g., a rule-based method). w_1, w_2 . . . w_k are the weights associated with each disease predictor to give an overall health score).  

see 62, Fig. 3B, paragraph 62, the classification is a label that the CNN 340 learned from the labeled training data used to train the CNN 340. Example labels are shown as headache, anemia, flu, fever), and 
wherein the probability for a given disease state represents the predicted likelihood that the patient has the corresponding anemia classification (see Fig. 4, paragraph 67, the fully connected layer 455 determines what high level features most strongly correlate to a particular class and has particular weights such that computing products between the weights and the previous layer, correct probabilities for the different classes are obtained as indicated at output 460. Note that in this case, the classes correspond to health condition related labels corresponding to the thermal images of the person. Example labels shown include headache anemia, flu, fever).  

Regarding claim 17, the combination teaches wherein the anemia classifications comprise one or more of: anemia, moderate anemia, or approximate anemia (see 62, Fig. 3B, paragraph 62, the classification is a label that the CNN 340 learned from the labeled training data used to train the CNN 340. Example labels are shown as headache, anemia, flu, fever).  

Regarding claims 8 and 18, the combination teaches wherein generating, from at least the model output, a final prediction comprises: 
see RIM, Fig. 13, paragraph 164, the training module may extract a data set by designating a configuration of a data set to be obtained from the queue. For example, the training module may extract fundus image data having a left eye label of a specific patient and fundus image data having a right eye label of the specific patient to be used together in training); and 
processing another model input comprising the other fundus image using the fundus image processing neural network to generate another model output (see RIM, Fig. 14, item S1031 and S1033); and
generating the final prediction from at least the model output and the other model output (see RIM, Fig. 14, item S1072).  

Regarding claims 9 and 19, the combination teaches wherein the fundus image processing neural network is one of a plurality of neural networks in an ensemble of neural networks, and wherein generating, from at least the model output, a final prediction comprises: 
processing the model input and the other model input using each other neural network in the ensemble to generate a respective model output and other model output for each of the other neural networks in the ensemble (see RIM, Fig. 14, paragraph 189, a plurality of sub-neural network models may obtain the same training data set and individually generate output values. In this case, an ensemble of the plurality of sub-neural network models may be determined as a final neural network model, and parameter values related to each of the plurality of sub-neural network models may be obtained as training results); and 
generating the final prediction by combining the model outputs and the other model outputs generated by all of the neural networks in the ensemble (see RIM, Fig. 13, paragraph 186, when a diagnosis assistance neural network model is configured by forming an ensemble, since prediction may be performed by synthesizing results predicted from various forms of sub-neural network models, accuracy of result prediction may be further improved).  

Regarding claims 10 and 20, the combination teaches wherein the fundus image processing neural network is one of a plurality of neural networks in an ensemble of neural networks (see RIM, Fig. 13, paragraph 186, when a diagnosis assistance neural network model is configured by forming an ensemble, since prediction may be performed by synthesizing results predicted from various forms of sub-neural network models, accuracy of result prediction may be further improved), and 
wherein generating, from at least the model output, a final prediction of the property of the blood of the patient (see Lai, Fig. 1, paragraph 49, anemia) comprises: 
processing the model input using each other neural network in the ensemble to generate a respective model output for each of the other neural networks in the ensemble (see RIM, Fig. 13, paragraph 186, when a diagnosis assistance neural network model is configured by forming an ensemble, since prediction may be performed by synthesizing results predicted from various forms of sub-neural network models, accuracy of result prediction may be further improved); and 
see RIM, Fig. 13, paragraph 186, when a diagnosis assistance neural network model is configured by forming an ensemble, since prediction may be performed by synthesizing results predicted from various forms of sub-neural network models, accuracy of result prediction may be further improved). 


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIM (PGPUB: 20190221313) in view of Lai (PGPUB: 20190216333), and further in view of Satish (PGPUB: 20130301901).

 Regarding claim 5, the combination does not expressly teach wherein the model output comprises a predicted level of hemoglobin in the blood of the patient.  
Satish teaches that block S150 can extract a reflectance values at a particular wavelength for each of a set of pixel clusters in the selected area, and Block S160 can convert each reflectance value into a hemoglobin concentration value by implementing a parametric model (see Fig. 1-2 and 6, paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Satish for providing extract a reflectance values at a particular wavelength for each of a set of pixel clusters in the selected area and convert each reflectance value into a hemoglobin concentration value by implementing a parametric model, as wherein the model output comprises a 

Regarding claim 6, the combination does not expressly teach wherein the model output comprises a predicted hematocrit of the blood of the patient.  
Satish teaches that block S160 can implement the measured or estimated hematocrit to transform the estimated red blood cell concentration into an estimates extracorporeal blood concentration. However, Block S160 can implement any other parametric and/or non-parametric analysis of single pixels or pixel clusters within the selected area to estimate the concentration of any one or more blood components in fluid within the canister (see Fig. 1-2 and 6, paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Satish for providing implement the measured or estimated hematocrit to transform the estimated red blood cell concentration into an estimates extracorporeal blood concentration, as wherein the model output comprises a predicted hematocrit of the blood of the patient. Therefore, combining the elements from prior arts according to known methods and technique, such as to implement the measured or estimated hematocrit to transform the estimated red blood cell concentration into an estimates extracorporeal blood concentration, would yield predictable results.

Regarding claim 7, the combination does not expressly teach wherein the model output comprises a predicted red blood cell count of the blood of the patient. 
see Fig. 1-2 and 6, paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Satish for providing red blood cell concentration can be extrapolated from the hemoglobin concentration based on a static estimated hemoglobin content, as wherein the model output comprises a predicted red blood cell count of the blood of the patient. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667